The petitioner's claim that he is illegally held in custody by the sheriff of Los Angeles County is based entirely, in so far as this particular habeas corpus proceeding is concerned, upon the legal insufficiency of process issued in a contempt proceeding to afford justification for his further confinement thereunder. He does not assert that such process issued in said contempt proceeding constitutes the only or sole ground of retention by the sheriff. It is fairly inferable from the allegations of his petition that he is lawfully in the custody of said sheriff under a warrant based upon a grand jury indictment charging him with the commission of a public offense. Of course, if he is lawfully held in custody by the sheriff under process issued upon the indictment he is not entitled to his release *Page 707 
on habeas corpus, whatever be the situation with regard to the warrant issued in the contempt proceeding. [1] As it stands the petition does not show that the petitioner is by the sheriff of Los Angeles County unlawfully imprisoned or restrained of his liberty.
The application for a writ of habeas corpus is denied.
All the Justices concurred, except Shaw, J., and Wilbur, J., who were absent.